DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1-2, 7-8, 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakaoka et al (US 2016/0082937).
As per claim 1, Nakaoka et al discloses a brake system (Abstract) for a motor vehicle, comprising: 
hydraulically actuatable wheel brakes (50RL, 50RR, 50FL, 50FR) which are assigned to wheels (WFL, WFR) of a first vehicle axle (7R, 7L, Fig. 1) and wheels (WRL, WRR) of a second vehicle axle (Rear axle, Fig. 1), 
an electrically actuatable inlet valve (83RL, 83RR, 83FL, 83FR) and electrically actuatable outlet valve (85RL, 85RR, 85FL, 85FR) for each wheel brake for setting wheel-specific brake pressures, a first electrically controllable pressure provision device (71, 73) which is connected to a brake supply line (22) to which the wheel brakes are connected, a second electrically controllable pressure provision device (87, 86Fr, 86Rr) 
As per claim 2, Nakaoka et al discloses the brake system as claimed in claim 1, wherein the first pressure provision device is activated exclusively by the first electrical device ([0067]) and the second pressure provision device and the inlet and outlet valve are activated exclusively by the second electrical device ([0067], [0096]). 
As per claim 7, Nakaoka et al discloses the brake system as claimed in claim 1, wherein the first electrical device is supplied by a first electrical energy source (VCC, 120) and the second electrical device is supplied by a second electrical energy source (VCC, 220), which is independent of the first electrical energy source. 
As per claim 8, Nakaoka et al discloses the brake system as claimed in claim 1, wherein a first wheel speed sensor (126; [0073]) is provided for each of the wheel brakes, wherein the first wheel speed sensors are assigned to the second electrical 
As per claim 12, Nakaoka et al discloses a method for operating a brake system (Abstract) as claimed in claim 1, wherein in a fault-free state of the brake system, the first electrical device performs an actuation of the wheel brakes by the first pressure provision device (S21; [0090]), wherein the second electrical device sets wheel-specific wheel brake pressures by the inlet and outlet valves (S43; [0092]). 
As per claim 13, Nakaoka et al discloses a method for operating a brake system as claimed in claim 1, wherein in the event of a failure in the first electrical partition, the second electrical device performs a braking operation with wheel-specific wheel brake pressures by the second pressure provision device and the inlet and outlet valves (Abstract). 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3-5, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakaoka et al (US 2016/0082937) in view of Jungbecker et al (DE 102013217954).
As per claim 3, Nakaoka et al discloses the brake system as claimed in claim 1, but does not disclose further comprising at least one electrically actuatable axle 
Jungbecker et al discloses a brake system further comprising at least one electrically actuatable axle separation valve (270) which is arranged hydraulically in the brake supply line between the wheel brakes for the wheels of the first vehicle axle and the wheel brakes for the wheels of the second vehicle axle, wherein the axle separation valve is assigned to the first electrical partition and is activated by the first electrical device (240; [0032]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Nakaoka et al by providing a separation valve as taught by Jungbecker et al in order to route brake pressure more efficiently (Jungbecker et al: [0030]).  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the separation valve of Nakaoka et al and Jungbecker et al by controlling it with the first electrical device of Nakaoka et al in order to provide efficient control, as it would have only required choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143).
	As per claim 4, Nakaoka et al and Jungbecker et al disclose the brake system as claimed in claim 3.  Jungbecker et al further discloses wherein the axle separation valve is activated exclusively by the first electrical device (240; [0032]). 

	As per claim 16, Nakaoka et al discloses the brake system as claimed in claim 2, but does not disclose further comprising at least one electrically actuatable axle separation valve which is arranged hydraulically in the brake supply line between the wheel brakes for the wheels of the first vehicle axle and the wheel brakes for the wheels of the second vehicle axle, wherein the axle separation valve is assigned to the first electrical partition and is activated by the first electrical device. 
Jungbecker et al discloses a brake system further comprising at least one electrically actuatable axle separation valve (270) which is arranged hydraulically in the brake supply line between the wheel brakes for the wheels of the first vehicle axle and the wheel brakes for the wheels of the second vehicle axle, wherein the axle separation valve is assigned to the first electrical partition and is activated by the first electrical 
As per claim 17, Nakaoka et al and Jungbecker et al disclose the brake system as claimed in claim 4.  Nakaoka et al further discloses wherein the axle separation valve is arranged such that, when the axle separation valve is closed, the brake supply line is hydraulically separated into a first line portion (31Rr) and a second line portion (31Fr).  Jungbecker et al discloses wherein the first line portion is connected to the second pressure provision device and to the inlet valves of the wheel brakes of the rear axle of the motor vehicle (HA; [0030]), and the second line portion is connected to the first pressure provision device and to the inlet valves of the wheel brakes of the front axle of the motor vehicle (VA; [0030]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Nakaoka et al by providing front and rear axles for the front and rear wheels, respectively, as taught by Jungbecker et al in order to strengthen the vehicle.
6.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakaoka et al (US 2016/0082937) in view of Linhoff et al (US 2016/0325719).
As per claim 9, Nakaoka et al discloses the brake system as claimed in claim 1, wherein a first driving dynamics sensor system (127; [0073]) is provided, but does not disclose wherein the sensor is assigned to the first electrical partition and which is in connected to the first electrical device and is evaluated by the latter. 
Linhoff et al discloses a brake system wherein a first driving dynamics sensor system ([0029]) is provided which is assigned to the first electrical partition and which is in connected to the first electrical device and is evaluated by the latter.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the yaw rate sensor of Nakaoka et al by providing redundant yaw rate sensors operating under respective control units and partitions as taught by Linhoff et al in order to provide redundant braking capabilities (Linhoff et al: [0029]).
7.	Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakaoka et al (US 2016/0082937) in view of Biller et al (US 2014/0152085).
As per claim 10, Nakaoka et al discloses the brake system as claimed in claim 1, wherein a normally-open overflow valve (81Rr, 81Fr; [0060]) is provided for the adjustment or control of the pressure provided by the second pressure provision device, which overflow valve is assigned to the second electrical partition and is activated by the second electrical device ([0098]).  Nakaoka et al does not disclose wherein the overflow valve is analog.

	As per claim 11, Nakaoka et al and Biller et al disclose the brake system as claimed in claim 10,  Nakaoka et al discloses wherein the second pressure provision device is formed by a pump (86Rr, 86Fr) with a suction port (Input side of each pump, Fig. 2) and a pressure port (Output side of each pump, Fig. 2), wherein the pressure port is hydraulically connected via the overflow valve to the suction port (Fig. 2).  Biller et al discloses a piston pump (42; [0048]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pumps of Nakaoka et al by using piston pumps as taught by Biller et al in order to provide high system pressures in a compact size (Biller et al: [0048]).
8.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakaoka et al (US 2016/0082937) in view of Jungbecker et al (DE 102013217954) and further in view of Nilsson (US 2008/0296106).
As per claim 14, Nakaoka et al disclose the method as claimed in claim 12, but does not disclose a separation valve or second electrical device redundancy.
Jungbecker et al discloses a brake system wherein the brake system further comprises at least one electrically actuatable axle separation valve (270) which is arranged hydraulically in the brake supply line between the wheel brakes for the wheels of the first vehicle axle and the wheel, brakes for the wheels of the second vehicle axle, 
Nilsson discloses redundant brake actuators wherein in the event of a failure in the second electrical partition, the first electrical device performs a braking operation with axle-specific wheel brake pressures by the first pressure provision device and the axle separation valve ([0024]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Nakaoka et al by using each of the first and second electrical partition components to provide operational redundancy for the other as taught by Nilsson in order to protect against vehicle braking failure.
9.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakaoka et al (US 2016/0082937), Jungbecker et al (DE 102013217954), Nilsson (US 2008/0296106) and further in view of Breitenbacher et al (US 5,676,435).

Breitenbacher et al discloses a brake system wherein the axle brake pressure at the rear axle is kept constant, whilst the axle brake pressure at the front axle is modulated (Abstract; Fig. 3).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Nakaoka et al by adjusting the front wheel brake force while holding the rear wheel brake force steady as taught by Breitenbacher et al in order to improve the deceleration characteristics of the vehicle (Breitenbacher et al: Col. 1, lines 17-19).
10.	Claims 1-5, 7, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jungbecker et al (DE 102013217954) in view of Nakaoka et al (US 2016/0082937) and further in view of Biller et al (US 2014/0152085).
As per claim 1, Jungbecker et al discloses a brake system (Abstract) for a motor vehicle, comprising: 
hydraulically actuatable wheel brakes (40, 42, 44, 46) which are assigned to wheels (Abstract) of a first vehicle axle (VA; [0030]) and wheels (Abstract) of a second vehicle axle (HA; [0030]), 
an electrically actuatable inlet valve (50, 52, 54, 56) and electrically actuatable outlet valve (70, 72, 74, 76) for each wheel brake for setting wheel-specific brake pressures, a first electrically controllable pressure provision device (194) which is connected to a brake supply line (268) to which the wheel brakes are connected, a 
Nakaoka et al discloses a brake system comprising a first electrical partition (100) and a second electrical partition (200; [0075]) which are independent of each other ([0117]), wherein the first pressure provision device and the first electrical device are assigned to the first electrical partition (0050], [0067]) and the second pressure provision device, the second electrical device and the inlet and outlet valves are assigned to the second electrical partition ([0046], [0092]), and wherein the inlet and outlet valves are activated by the second electrical device ([0011], [0072]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Jungbecker et al by providing multiple controllers as taught by Nakaoka et al in order to protect against failure (Nakaoka et al: Abstract).  Although Nakaoka et al discloses wherein the electrical 
Biller et al discloses a brake system comprising a first electrical partition and a second electrical partition which are electrically independent of each other ([0023], [0056]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controllers of Jungbecker et al and Nakaoka et al by making them with electrically independent with respective power supplies as taught by Biller et al in order to increase the availability of the boosted fallback operating mode of the brake system (Biller et al: [0056]).
As per claim 2, Jungbecker et al, Nakaoka et al and Biller et al disclose the brake system as claimed in claim 1.  Nakaoka et al further discloses wherein the first pressure provision device is activated exclusively by the first electrical device ([0067]) and the second pressure provision device and the inlet and outlet valve are activated exclusively by the second electrical device ([0067], [0096]). 
As per claim 3, Jungbecker et al, Nakaoka et al and Biller et al disclose the brake system as claimed in claim 1.  Jungbecker et al discloses further comprising at least one electrically actuatable axle separation valve (270) which is arranged hydraulically in the brake supply line between the wheel brakes for the wheels of the first vehicle axle and the wheel brakes for the wheels of the second vehicle axle, wherein the axle separation valve is assigned to the first electrical partition and is activated by the first electrical device (240; [0032]). 

As per claim 5, Jungbecker et al, Nakaoka et al and Biller et al disclose the brake system as claimed in claim 3.  Jungbecker et al further discloses wherein the axle separation valve is arranged such that, when the axle separation valve is closed, the brake supply line is hydraulically separated into a first line portion (80) and a second line portion (86), wherein the first line portion is connected to the second pressure provision device and to the inlet valves of the wheel brakes of the rear axle of the motor vehicle (HA; [0030]), and the second line portion is connected to the first pressure provision device and to the inlet valves of the wheel brakes of the front axle of the motor vehicle (VA; [0030]). 
As per claim 7, Jungbecker et al, Nakaoka et al and Biller et al disclose the brake system as claimed in claim 1.  Nakaoka et al further discloses wherein the first electrical device is supplied by a first electrical energy source (VCC, 120) and the second electrical device is supplied by a second electrical energy source (VCC, 220).  Biller et al also discloses wherein a first electrical energy source ([0023], [0056]) and a second electrical energy source ([0023], [0056]), which is independent of the first electrical energy source.
As per claim 16, Jungbecker et al, Nakaoka et al and Biller et al disclose the brake system as claimed in claim 2.  Jungbecker et al discloses further comprising at least one electrically actuatable axle separation valve (270) which is arranged hydraulically in the brake supply line between the wheel brakes for the wheels of the 
As per claim 17, Jungbecker et al, Nakaoka et al and Biller et al disclose the brake system as claimed in claim 4.  Jungbecker et al further discloses wherein the axle separation valve is arranged such that, when the axle separation valve is closed, the brake supply line is hydraulically separated into a first line portion (80) and a second line portion (86), wherein the first line portion is connected to the second pressure provision device and to the inlet valves of the wheel brakes of the rear axle of the motor vehicle (HA; [0030]), and the second line portion is connected to the first pressure provision device and to the inlet valves of the wheel brakes of the front axle of the motor vehicle (VA; [0030]).
As per claim 18, Jungbecker et al, Nakaoka et al and Biller et al disclose the brake system as claimed in claim 5.  Jungbecker et al further discloses wherein, when the axle separation valve is closed, the brake system is separated into two hydraulic brake circuits (270), wherein in the first hydraulic brake circuit, the second pressure provision device is hydraulically connected to only the wheel brakes of the rear axle (Figure; [0030]), and in the second hydraulic brake circuit, the first pressure provision device is hydraulically connected to only the wheel brakes of the front axle (Figure; [0030]).
Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
12.	Claims 1-3, 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/648,876 in view of Nilsson (US 2008/0296106). 
Regarding claim 1, Zimmermann discloses the features of the claimed invention except for electrical partitions and wherein the electrical device includes electrical and/or electronic elements.
Nilsson (US 2008/0296106) discloses a brake system comprising a first electrical partition (14) and a second electrical partition (14’) which are electrically independent of each other ([0050]) and wherein the electrical device includes electrical and/or electronic elements ([0055]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Zimmermann providing the electrical devices with microcontrollers in an electrically-isolated manner in order to protect against failure (Nilsson: [0055]).
Regarding claim 7, Nilsson further discloses wherein the first electrical device is supplied by a first electrical energy source (12) and the second electrical device is supplied by a second electrical energy source (12’), which is independent of the first electrical energy source ([0043]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 
Zimmermann discloses the limitations of claims 2, 3, 8, 9 except for minor differences in wording.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
13.	Applicant's arguments filed 9/1/2021 have been fully considered but they are not persuasive.
Regarding the rejection of claim 1 under Nakaoka et al, the applicant argues that:
“Nakaoka does not disclose or teach that first and second hydraulic pressure control units 100 and 200 are electrically independent of each other. To the contrary, both units 100 and 200 could be connected to the same electric energy supply. Absent any express teaching in Nakaoka, there is no basis in the record to presume that energy is exchanged or communicated between units 100 and 200; instead, it is possible that an electrical failure of one unit 100 or 200 would also result in an electrical failure of the other unit 200 or 100. Nakaoka is therefore different from claim 1, which requires first and second electrical partitions are electrically independent of each other” (Page 7).

As shown in Figure 2, the first and second ECUs (120, 220) are electrically connected in parallel to one another.  Each can operate independently of the other.  The ECUs (120, 220) power the components in their respective actuators (110, 210) ([0067]).  Electrical independence only requires each partition to operate independently of the other, which a parallel connection provides.  The claims do not require the electrical systems to be isolated or separate from one another as argued.
Regarding the rejection of claim 3 under Nakaoka et al, the applicant argues that: 
“Applicant respectfully submits that the Office Action does not explain why it would have been obvious for a separation valve to have been assigned to a different electrical partition than the inlet and outlet valves. To the contrary, Jungbecker teaches that the same ECU that controls inlet and outlet valves also controls the separation valve. Thus, a person of ordinary skill in the art relying on the teachings of Jungbecker would have assigned the separation valve of Jungbecker to the second hydraulic pressure control unit 200 of Nakaoka, along with the inlet and outlet 

The applicant has not demonstrated that the claimed assignment of various components to particular electrical supplies is non-obvious.  It would have been obvious to try the claimed electrical assignments by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  See MPEP 2143(I)(E).
Regarding the rejection of claim 7 under Nakaoka et al, the applicant argues that:
“Nakaoka does not disclose or teach that first and second ECUs 120 and 220 are electrical energy sources. To the contrary, a person of ordinary skill in the art would understand that ECUs 120 and 220 do not function as a source of electrical energy, but receive electrical energy from a different source. Nakaoka is silent regarding whether ECUs 120 and 220 receive electrical energy from a common source, or from independent energy sources. Applicant respectfully submits that claim 7 is allowable for at least this additional reason” (Page 9).

Nakaoka et al discloses wherein each ECU acts as a power supply, reciting: 
“The first ECU120 comprises a power supply terminal Tl vcc for feeding power supply to the stroke sensor 124, an earth terminal Tlgnd and an input tenninal Tlin to which a detection signal from the stroke sensor 124 is inputted. Moreover, similarly, the second ECU220 comprises a power supply terminal T2vcc for feeding power supply to the stroke sensor 124, an earth terminal T2gnd and an input terminal T2in to which a detection signal from the stroke sensor 124 is inputted” ([0123]).

The applicant’s arguments regarding the double patenting rejection (Page 10) refer to the arguments made with respect to claim 1 under Nakaoka et al, even though Nilsson (US 2008/0296106) is relied upon.
Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657           

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657